The opinion of the court ivas delivered by
Garrison, J.
The prosecutor is in laches-. The ordinance sought to be set aside was passed on September 19th, 1896. The prosecutor at that time knew of the proposed ordinance, for he refused to give his consent to the exercise of municipal discretion in the premises, and employed counsel, who, on August 28th, 1897, filed a bill in equity. At this date the ordinance had stood for nearly a year and work had been done under it. Six years had passed before the legality of the ordinance ivas directly drawn in question by the present application. During all this time the trolley company had a right to assume that its ordinance was valid and to act upon that assumption, which it has done.'
We think, moreover, that the question Avhether the use of the highway was a reasonable one in view of the facts was for the municipality and not for the court. The application is denied.